Citation Nr: 9928725	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  97-28 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for the VA's alleged failure to diagnose 
and treat the veteran's throat cancer in a timely manner.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1948 to July 1949 
and from January 1951 to October 1952 and had a period of 
active duty for training in August 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.


FINDING OF FACT

There is competent medical evidence showing a nexus between 
the veteran's current throat cancer and VA treatment.


CONCLUSION OF LAW

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) for the VA's alleged failure 
to diagnose and treat the veteran's throat cancer in a timely 
manner is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for the VA's alleged failure to 
diagnose and treat the veteran's throat cancer in a timely 
manner is well grounded under the provisions of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, the Board finds that the 
veteran's claim is plausible and capable of substantiation.  
The Board has based this finding on the opinion of the VA 
pulmonary examiner who examined the veteran in January 1997.  
This examiner noted that the veteran's current squamous cell 
carcinoma of the posterior one-third or base of the tongue 
was the same as the mass that he had been treated for at a VA 
facility more than one year earlier, prior to the VA's 
diagnosis of throat cancer.


ORDER

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) for the VA's alleged failure 
to diagnose and treat the veteran's throat cancer in a timely 
manner is found to be well grounded; the appeal is granted to 
this extent only.


REMAND

Having found the veteran's claim to be well grounded, the 
Board observes that, while the VA examiner who examined the 
veteran in January 1997 opined that his current squamous cell 
carcinoma of the posterior one-third or base of the tongue 
was the same as the mass that he had been treated for at a VA 
facility more than one year earlier, this examiner did not 
clarify whether there had, in fact, been any failure on the 
part of the VA to diagnose and treat this disability.  Such 
clarification is warranted prior to further Board action on 
this claim.  See Abernathy v. Principi, 3 Vet. App. 461, 464 
(1992) (if an examination report is incomplete, the Board 
must await its completion, or order a new examination, before 
deciding the veteran's claim).

Also, the Board has reviewed the veteran's claims file and 
observes that the most recent Supplemental Statement of the 
Case (SSOC) issued in conjunction with the claim on appeal 
was issued in January 1998.  Subsequent to that date, 
however, pertinent medical records from VA and private 
treatment providers have been associated with the claims 
file.  While some of these records are duplicative of 
evidence associated with the claims file prior to January 
1998, other records, including an October 1996 report of VA 
otorhinolaryngological surgery and an April 1999 record from 
the University of Kansas Medical Center in Kansas City, 
Kansas, are new to the claims file.  The failure of the RO to 
issue an SSOC following receipt of these records constitutes 
a procedural error requiring correction by the RO.  See 38 
C.F.R. §§ 19.9, 19.31 (1998).

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should provide for an 
appropriate VA examiner to review the 
veteran's claims file and provide an 
opinion as to whether it is at least as 
likely as not that the veteran incurred 
additional disability from throat cancer 
as a result of a failure on the part of 
the VA to diagnose and treat this 
disability.  If possible, the RO should 
obtain this opinion from the VA pulmonary 
examiner who examined the veteran in 
January 1997.  The requested opinion 
should be supported by a complete 
rationale and presented in a typewritten 
report.

2.  Then, the RO should readjudicate the 
veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for the VA's 
alleged failure to diagnose and treat his 
throat cancer in a timely manner.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case, which should 
contain a discussion of the pertinent 
evidence received by the RO subsequent to 
the issuance of the January 1998 
Supplemental Statement of the Case, and 
given an opportunity to respond before 
this case is returned to the Board.

The purpose of this REMAND is to obtain additional 
development and adjudication in accordance with the VA's due 
process requirements, and the Board intimates no opinion, 
either factual or legal, as to the ultimate outcome warranted 
in this case.  The veteran has the right to submit additional 
evidence and argument on this matter.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is so notified by the RO.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals







